DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 39-47 remain pending, and are allowed.
Claims 48-58 have been cancelled.
Claims 59-67 have been added, and are allowed.


Response to Arguments
Applicant’s arguments filed on 2/17/2021 with respect to the rejection under 35 U.S.C. 103 have been fully considered, and are persuasive.


Reasons for Allowance
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the features of the Applicant’s invention.

The most pertinent prior art made of record include Edge (US 20150169597 A1), Bradley (US 20130290106 A1), Batra (US 20160189276 A1), and PTO-892 Reference U.


Bradley discloses a system for routing users within a mercantile environment to a given product. an ID is received from the user to determine products of interest of the user, and then determine a route to the product with a map. However, Bradley does not disclose receiving a plurality of lists, the lists being associated with movement logs, or receiving an account balance from the requesting client device, and selecting items from the list based on an account balance.

Batra discloses a system to indicate item locations within a merchant. The system receives a customer’s shopping list and the available items of a merchant. The customer includes a budget for the shopping list as well, and then the system provides a subset of the items based on the budget information so the total of the subset is less than the budget amount. A map of the merchant’s physical location is then provided with the relative locations of the items. However, Batra does not disclose where the plurality of the lists of items are received from a third-party that is not any of the plurality of client devices, or where the lists of items are associated with one of the plurality of movement logs.

PTO-892 Reference U discloses a method of providing fine-grained indoor navigation by automatically learning a virtual roadmap from user movement traces. Different paths of users are aggregated to build the virtual roadmaps with maximum coverage of the area and then matching a user’s current path to the paths in the virtual roadmap. However, PTO-892 Reference U does not disclose where the user paths are received from a plurality of client devices or receiving a plurality of lists of items that are associated with the movement logs.

It is hereby asserted by the Examiner, that in light of the above, and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/T.J.K./Examiner, Art Unit 3625     

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625